Case 1:19-cv-09365-AKH Document 1-41 Filed 10/09/19 Page 1of1

SURROGATE’S COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

 

In the Matter of DALIA GENGER, trustee of the
ORLY GENGER 1993 TRUST,

Petitioner,
-against- File No. 2008-0017E

ORLY GENGER, ARIE GENGER, GLENCOVA INVESTMENT

COMPANY, TR INVESTORS, LLC, NEW TR EQUITY I, LLC, Hon. Nora S. Anderson

NEW TR EQUITY II, LLC, TRANS-RESOURCES, INC, ARNOLD

BROSER, DAVID BROSER, JOHN DOES 1-20 AND JANE

DOES 1-20, Notice of
Respondents. Cross-Motion

 

PLEASE TAKE NOTICE, that upon the Affirmation of Judith Bachman, dated May 23,
2018, the accompanying Memorandum of Law, and all pleadings and proceedings heretofore had
herein, petitioner Dalia Genger, trustee of the Orly Genger 1993 Trust, will cross-move this
Court, at 31 Chambers Street, New York, New York 10007, Room 509, on June 1, 2018 at 10:00
a.m., or as soon thereafter as counsel can be heard, for an Order pursuant to, inter alia, SCPA
§§ 311, 312, 402, 403, 2106 and CPLR 306(b) (i) extending time to serve process (or permitting
substituted or nunc pro tunc service) and to file an affidavit of service, and (ii) consolidating this

turnover proceeding with the removal proceeding also pending in this Court.

Dated: May 23, 2018
New City, New York

Judith Bochman./ DS

Judith Bachman, Esq.

The Bachman Law Firm

254 S. Main Street, Suite 306
New City, New York 10956
845-639-3210

 
